Citation Nr: 0110893	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's right knee traumatic arthritis, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from December 1943 to 
September 1944.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which, in 
pertinent part, denied an increased disability evaluation for 
the veteran's service-connected right knee traumatic 
arthritis.  The veteran has been represented throughout this 
appeal by the Mississippi Veterans Affairs Commission.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claim for an increased evaluation to the Department of 
Veterans Affairs (VA) Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

FINDING OF FACT

The veteran's right knee traumatic arthritis has been shown 
to manifested by severe arthritic changes; an active range of 
motion of 10 to 90 degrees with severe pain on extreme 
flexion; a varus abnormality; and no lateral instability or 
subluxation.  


CONCLUSION OF LAW

The veteran's service-connected residuals right knee traumatic 
arthritis is entitled to a 30 percent rating, but no higher, 
pursuant to the regular schedular standards.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, § 4.40, Diagnostic Codes 
5003, 5010, 5260, 5261 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the veteran's claim for an increased evaluation 
for his right knee traumatic arthritis, the Board observes 
that VA has secured or attempted to secure all relevant VA 
and private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The 
veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim by the 
development letters, rating decision, and statement of the 
case issued in connection with this appeal.  A VA examination 
has been conducted.  The resulting written report has been 
incorporated into the claims file.  Any duty imposed by VCAA, 
including the duty to assist and to provide notification, has 
been met.  
I.  Historical Review

A September 1996 addendum to the report of a May 1996 VA 
examination for compensation purposes indicates that the 
veteran was diagnosed with right knee degenerative arthritis 
secondary to his service-connected right internal malleolus 
fracture residuals.  In November 1996, the RO established 
service connection for right knee traumatic arthritis and 
assigned a 20 percent evaluation for that disability.  

II.  Increased Disability Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Traumatic arthritis 
established by X-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2000).  Degenerative arthritis established by X-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  

Limitation of flexion of either leg to 30 degrees warrants a 
20 percent disability evaluation.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2000).  Limitation of 
extension of either leg to 15 degrees warrants a 20 percent 
disability evaluation.  A 30 percent disability evaluation 
requires that extension be limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2000).  The average normal 
range of motion of the knees is from 0 to 140 degrees.  38 
C.F.R. § 4.71 (2000).  

Moderate impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 20 percent 
disability evaluation.  A 30 percent evaluation requires 
severe impairment.  38 C.F.R. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the rating schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2000).  

In a December 1999 written statement, the veteran advanced 
that his right knee disorder had increased in severity.  He 
stated that he could barely ambulate without the use of a 
walker.  

At a February 2000 VA examination for compensation purposes, 
the veteran complained of chronic right knee pain.  He 
reported that he wore a right knee brace; used crutches to 
ambulate; and could not walk for long distances.  The veteran 
clarified that, while a right total knee replacement was 
recommended, he was subsequently determined to be a poor 
surgical candidate due to a heart disorder.  The VA examiner 
observed that the veteran had a markedly antalgic gait and 
used crutches to walk.  On examination of the right knee, the 
veteran exhibited severe pain in the medial compartment; 
marked pain on valgus stressing; an active range of motion of 
the right knee of 10 to 90 degrees with severe pain on 
extreme flexion; a passive range of motion of 5 to 110 
degrees; a varus abnormality of the joint; patellofemoral 
pain and crepitance; and no lateral instability on stress 
testing.  The VA examiner diagnosed the veteran with severe 
right knee arthritic changes which limited his functional 
capacity and impaired his ability to perform his activities 
of daily living.  The doctor stated that the veteran would 
probably only improve with a total knee replacement.  In his 
May 2000 substantive appeal, the veteran asserted that his 
right knee and right hip pain severely impaired his ability 
to walk.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
right knee disorder has been shown to be manifested by severe 
arthritic changes; an active range of motion of 10 to 90 
degrees with severe pain on extreme flexion; and no lateral 
instability or subluxation.  The veteran's statements as to 
his chronic right knee pain are substantiated by the most 
recent examination findings.  Indeed, the examining VA 
physician commented that the veteran's right knee arthritic 
disorder was productive of significant functional impairment.  
However, the record does not establish either actual or 
functional limitation of either flexion to 15 degrees or 
extension to 20 degrees.  Hence, the evidence does not show 
limitation of motion warranting a higher disability 
evaluation under the relevant Diagnostic Codes.  However, 
given these objective findings and the veteran's complaints 
of pain on motion, which have been objectively demonstrated 
on the most recent VA examination, the Board finds, upon 
resolving all reasonable doubt in favor of the veteran, that 
additional disability approximating 10 percent of average 
impairment of earning capacity is warranted under 38 C.F.R. 
§ 4.40 (2000) for functional loss due to pain.  38 C.F.R. 
§§ 3.102, 4.3 (2000).  As noted above, the enumerated 
schedular criteria do not by themselves support increased 
compensation as the medical findings to not directly 
correspond to the higher ratings available, but as the Board 
must consider all elements of the claim under Part 4, it is 
found that increased disability in the amount of the 
additional 10 percent rating under section 4.40 is shown.  
Accordingly, an award of increased disability to 30 percent, 
but no higher, for the right knee disability is in order.  
DeLuca, 8 Vet. App. 202, 204-7 (1995).


ORDER

An increased rating for the veteran's service-connected right 
knee traumatic arthritis to 30 percent, but no higher, is 
granted.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

